Citation Nr: 1341290	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice connected pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center, located in St. Paul. Minnesota (RO), which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his August 2010 VA Form 9, substantive appeal, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the RO.  A March 2012 letter notified the Veteran that his hearing was scheduled for April 2012.  However, prior to that date, the Veteran's indicated that due to his pre-trial incarceration, he would be unable to attend the April 2012 Board hearing and he asked to be rescheduled.  In March 2013, the Veteran was notified that he had been rescheduled for a hearing in April 2013; however, he failed to report.  Since then, the Veteran has informed VA that he was incarcerated at the time of the scheduled April 2013 hearing and he was not released until June 2013.  See June 2013 correspondences and attached documents.  He now asks to be rescheduled for a hearing before a Veterans Law Judge. 

After review of the record, the Board thus finds that good cause has been shown to reschedule the Veteran's Board hearing.  38 C.F.R. § 20.704(c) (2013).  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing or a hearing held at the RO before the Board, as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


